--------------------------------------------------------------------------------

Exhibit 10.1
 
PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THE OMITTED PORTIONS, WHICH ARE MARKED BY ASTERISKS (“***”).
 
VISA U.S.A. INC.
VISA INCENTIVE AGREEMENT

     
Effective Date:
 
This Visa incentive agreement (the “agreement”) is effective as of November 1,
2014 (“Effective Date”), but only if Visa has received from USAT an executed
counterpart of this agreement on or before November 30, 2014.  Otherwise, this
agreement will not become effective.
     
Term of Agreement:
 
The term of this agreement begins on the Effective Date and will expire on
October 31, 2017 (“Term”); unless terminated earlier in accordance with section
5 of schedule A.
     
Visa Contact:
 
***
Visa Phone Number:
 
***
Visa Facsimile Number:
 
***
     
USAT Contact:
 
Stephen P. Herbert
USAT Phone Number:
 
610-989-0340
USAT Facsimile Number:
   

 
This agreement is between VISA U.S.A. INC., a Delaware corporation, with its
principal place of business at 900 Metro Center Boulevard, Foster City,
California 94404 (mailing address P.O. Box 8999, San Francisco, CA 94128-8999)
(“Visa”) and USA Technologies, Inc., a Pennsylvania corporation, with its
principal place of business at 100 Deerfield Lane, Suite 140, Malvern, PA 19355
(“USAT”).
 
USAT has entered into agreements with various merchants (each a “USAT Customer”
or collectively the “USAT Customers”), whereby USAT provides to each USAT
Customer gateway transaction processing services and related hardware and
software solutions for the acceptance of Visa Cards, which are used for payment
at vending machines owned and operated by a USAT Customer, and USAT has an
agreement with an Acquirer, and desires to receive the incentives offered by
Visa.
 
Visa operates a retail electronic payments network and desires to provide USAT
with incentives to encourage and reward USAT for the growth of its acceptance of
payment devices featuring a Visa-owned brand.
 
USAT desires to avail itself of the opportunity to receive the incentives
offered by Visa.
 

 

 

 

 
The parties agree as set forth in this cover page and in all of the schedules
and riders attached hereto, and all such schedules and riders are part of this
agreement.

                                 
AGREED:
          VISA U.S.A. INC.     USA Technologies, Inc. (“Visa”)     (“USAT”)    
             
By:
/s/ ***      
By: 
/s/David M. DeMedio
 
Name:
***
     
Name:
David M. DeMedio
 
Title:
***
     
Title: 
CFO  
Date:
11/14/14
     
Date:
11/12/14  

 

Page 2 of 26

 

 

 
SCHEDULE A

STANDARD TERMS AND CONDITIONS
 
1.      DEFINITIONS.  In addition to any terms defined elsewhere in this
agreement, the terms below have the following meanings for purposes of this
agreement:
 
“Acquirer” refers to a Visa Member that affiliates merchants for the acceptance
of Cards bearing Visa-owned brands and acquires and interchanges, with issuers
of Cards bearing Visa-owned brands, transactions generated at those merchants
with the use of those Cards.
 
“Affiliates” refers to entities that during the Term, directly or indirectly,
own or control a party, are owned or controlled by a party or are under common
ownership or control with a party.
 
“Card” refers to a card and any other device, technology, or medium (including
without limitation, key fobs, micro tags, and mobile phones) through which
branded payment services are delivered.
 
“Cash Transactions” means convenience checks, balance transfers, and cash
disbursements, including automatic teller machine and manual cash disbursements,
point-of-sale cash back transactions and prepaid Card funding transactions.
 
“Change of Control” refers to the consummation by USAT of a transaction or
series of related transactions in which any one or more of the following occurs:
(i) any person becomes the beneficial owner, directly or indirectly, of 25% or
more of USAT’s then outstanding common stock or then outstanding voting
securities entitled to vote generally in the election of directors (or
comparable governing body if such party is not a corporation); (ii) the sale,
lease, exchange or other disposition of 50% or more of all of USAT’s
consolidated assets or of USAT’s then outstanding common stock or then
outstanding voting securities entitled to vote generally in the election of
directors (or comparable governing body if such party is not a corporation); or
(iii) consummation, or approval by the shareholders of USAT of a complete
liquidation or dissolution or a plan of complete liquidation or dissolution of
USAT.
 
***
 
“Claims” refers to personal injury, property losses, damages (including lost
profits or savings and indirect, incidental, consequential, exemplary, punitive,
and special damages), losses, penalties, fines, suits, expenses, and costs
(including attorney’s fees and investigation expenses).
 
***
***
***
***
“CPS” or “Custom Payment Services” means a Visa payment service that
accommodates specific payment environments with an identifier that remains with
the transaction throughout its life cycle.
 
“Credit Card” refers to a general purpose revolving or non-revolving consumer,
business, or commercial payment card issued in the Territory that may be used to
secure credit by accessing an unsecured or secured open-end credit account
pursuant to which the cardholder may make purchases, obtain cash advances or
convenience checks, or transfer balances.
 
***.
 
“Debit Card” means a Card issued or approved for use to debit an asset account,
such as a demand deposit account or savings account, whether authorization is
based on a signature or PIN, and including prepaid Cards.
 
“EFTA” refers to The Electronic Fund Transfer Act, as amended.
“Eligible Merchant Category Code” refers to any one of the MCC’s listed or named
in schedule D of this agreement.
 
“Fraud-Prevention Adjustment” refers to the additional amount that, pursuant to
Section 235.4 of Part III of the Regulations, may be added to any Interchange
Transaction Fee that an issuer may receive in accordance with Section 235.3 of
Part II of the Regulations.
 
“Incentive Quarter” refers to each three-month period during the Term, starting
with the three-month period that begins on the Effective Date.
 

Page 3 of 26

 

 

 
“Included Merchant Location” refers to any stand-alone unattended vending or
self-serve retail machine physically located in the Territory that is: owned
and/or operated by a USAT Customer and for which USAT facilitates Card payment
functionality or gateway services.  For the purposes of this agreement,
unattended DVD rental machines owned or operated by USAT or a USAT Customer are
not included as an Included Merchant Location.
 
***
 
“IRF” refers to the Interchange Reimbursement Fee, as such term is defined in
the Visa Operating Regulations.
 
“Liability” refers to any liability under any theory or form of action
whatsoever, in law or in equity, including, without limitation, contract or
tort, including negligence, even if the party in question has been notified of
the possibility of such damages, including, without limitation, liability for
infringement of others’ intellectual property rights or any liability for Claims
of third parties.
 
“MCC” or “Merchant Category Code” refers to a code designating the principal
trade, profession, or line of business in which a merchant is engaged, as
specified in the Visa Operating Regulations.
 
“MVV” or “Merchant Verification Value” refers to a value assigned by Visa used
to identify participation in select merchant programs.
 
***
 
***
 
***
 
***.
 
“Non-Regulated Visa Debit Transaction” refers to a transaction originated on a
Visa Debit Card, excluding Regulated Debit Card Transactions, that are routed
for authorization, clearing and settlement through ***, or ***.

 
“Other Credit Cards” refers to a Credit Card that is branded with a name or
trademark not owned by Visa.
 
“Other Credit Card Transaction” refers to a transaction that originated on an
Other Credit Card.
 
“Other Debit Cards” refers to a Debit Card that is branded with a name or
trademark not owned by Visa.
 
“Other Non-Regulated Debit Card Transaction” refers to a transaction that
originated on an Other Debit Card, excluding Regulated Debit Card Transactions.
 
“Other Regulated Debit Card Transaction” refers to a Regulated Debit Card
Transactions originated on an Other Debit Card.
 
 ***
 
“Regulated Debit Card” is a ‘Debit Card’ (as such term is defined in Section
920(c)(2) of EFTA) transactions, including transactions originated on the types
of Cards listed in 920(a)(7)(B) of EFTA, but excluding transactions originated
on the types of Cards listed in Sections 920(a)(6) and 920(a)(7)(A) of EFTA.
 
“Regulated Debit Card Transactions” refers to a transaction initiated on a
‘Debit Card’ (as such term is defined in Section 920(c)(2) of EFTA), including
transactions originated on the types of Cards listed in 920(a)(7)(B) of EFTA,
but excluding transactions originated on the types of Cards listed in Sections
920(a)(6) and 920(a)(7)(A) of EFTA.
 
***.
 
“Regulated Visa Debit Transaction” refers to a Regulated Debit Card Transaction
that originated on Visa Debit Card that is routed for authorization, clearing,
and settlement through ***, and net of credits and chargebacks and excluding
Cash Transactions.
 
“Regulations” refers to the ‘Debit Card Interchange Fees and Routing; Final
Rule,’ as amended from time to time, published as 12 CFR Part 235 on Wednesday,
July 20, 2011 in Vol. 76, No. 139 of the Federal Register of the United States
of America.
 
“Territory” refers to all of the 50 States of the United States of America and
the District of Columbia.
 
***.
 

Page 4 of 26

 

 

 
“Unattended Visa Debit Transactions” refers to a Regulated Debit Card
Transaction that originated on Visa Debit Card and assigned Category Code
excluding ***, that is routed for authorization, clearing, and settlement
through *** or ***, and net of credits and chargebacks and excluding Cash
Transactions.
 
“Visa Cards” refers to Visa Debit Cards and Visa Credit Cards.
 
“Visa Credit Card” refers to a Visa-branded consumer or commercial credit Card.
 
“Visa Credit Transaction” refers to a transaction originated on a Visa Credit
Card, that contains the appropriate MVV, and that is routed for authorization,
clearing, and settlement through *** or ***, and that is net of credits,
chargebacks, and excluding Cash Transactions.
 
“Visa Debit Card” refers to a Visa-branded consumer Debit Card.
 
“Visa Debit Transaction” refers to a transaction originated on a Visa Debit Card
that is routed for authorization, clearing, and settlement through ***and that
is net of credits, chargebacks, and excluding Cash Transactions.
 
“Visa Member” refers to an entity that participates in Visa’s payment services
as a member of Visa U.S.A. Inc. with rights and obligations defined in the Visa
Operating Regulations and is authorized to operate one or more Visa programs
subject to specific trademark license agreements and the Visa Operating
Regulations.
 
“Visa Operating Regulations” refers to the operating regulations of Visa
International, as amended from time to time (published at
http://usa.visa.com/download/merchants/visa-international-operating-regulations-main.pdf),
applicable to operations in the Territory.
 
“Volume” refers collectively to the *** volume generated from Non-Regulated Visa
Debit Transactions, Visa Credit Transactions, Regulated Visa Debit Transactions
and Unattended Visa Debit Transactions.
 
***.
 
***
 
2.      REPRESENTATIONS AND WARRANTIES.
 
USAT and Visa each warrants and represents to the other that: (i) it has full
corporate power and authority to execute, deliver, and perform this agreement;
(ii) the person signing this agreement on its behalf has been properly
authorized and empowered to enter into this agreement; and (iii) this agreement
is its legal, valid, and binding obligation and is enforceable against it in
accordance with the terms contained in this agreement.
 
3.      USE OF TRADE AND SERVICE MARKS.  Nothing in this agreement gives either
party a license or other right to use the trademarks, service marks, trade
dress, corporate name, logos, brands, copyrights, or other intellectual property
of the other party.
 
4.      CONFIDENTIALITY.
 
  (a)     Except as otherwise permitted under subsection (d) of this section 4,
for the Term and a period of 7 years after the expiration or termination of this
agreement, the party to whom disclosures are made (“Recipient”) shall:
 
    (i)      use the Confidential Information only for the purpose this
agreement contemplates;
 
    (ii)     restrict disclosure of the Confidential Information to: (A)
employees, contractors, subcontractors, agents, and consultants of Recipient and
(B) legal, financial, and tax advisors of the Recipient; and in each case, (I)
provided the persons described in subsections (A), (B), and (C) of this section
4(a)(ii) of schedule A are subject to legal obligations to the Recipient
restricting disclosure and use of confidential or proprietary information to the
degree necessary to comply with the provisions in section 4 of schedule A; and
(II) in each case only to the extent each such person has a need to know (each,
a “Permitted Party”);
 
    (iii)    not disclose the Confidential Information to any other person or
entity apart from those described in paragraph (ii) above without the prior
written consent of the party that disclosed the Confidential Information
hereunder (“Discloser”);
 
    (iv)    advise those Permitted Parties who access the Confidential
Information of their obligations with respect thereto; and
 

Page 5 of 26

 

 

 
    (v)     copy the Confidential Information only as necessary for the purposes
this agreement contemplates, and ensure that all confidentiality notices that
may appear on the originals are reproduced in full on such copies.
 
  (b)     Return of Confidential Information.  Confidential Information,
including permitted copies, shall be deemed the property of the Discloser;
provided that the terms of this agreement shall be deemed the joint property of
Visa and Merchant.  Except as necessary to effect the limited purpose for which
its Confidential Information was disclosed under this agreement, the Discloser
does not grant to the Recipient any right or license under, in or to any
intellectual property or other right of the Discloser that may pertain to such
Confidential Information.  Promptly upon the written request of Discloser, the
Recipient will return to the Discloser, or at Recipient’s option destroy, all
physical embodiments of Discloser’s Confidential Information (or any designated
portion thereof), including all copies thereof, to the Discloser.  The Recipient
also shall certify in writing that it has satisfied its obligations under this
Paragraph within ten calendar days of a written request by the Discloser.
 
  (c)     Definition of Confidential Information and Need to Know.
 
    (i)     Subject to subsection (c)(ii) of this section 4, “Confidential
Information” refers to: (A) the terms of this agreement and (B) any information
or data disclosed by the Discloser which: (I) if in tangible form, is marked
clearly as proprietary or confidential; (II) if oral, is identified as
proprietary, confidential, or private on disclosure; or (III) regardless of the
form in which it is embodied or the manner in which it is disclosed, the
Recipient should reasonably understand to be confidential; provided, however,
that such information or data is provided under or in contemplation of this
agreement (including without limitation, the financial terms of the proposal
that Visa provided to USAT in order to facilitate USAT’s internal evaluation of
such proposal and the negotiations that led to this agreement); and as used in
paragraph (a)(ii) above, “need to know” means that the Permitted Party requires
the Confidential Information to perform its responsibilities in connection with
this agreement.
 
    (ii)     The term “Confidential Information” excludes information that
Recipient can demonstrate: (A) is or becomes available to the public through no
breach of this agreement; (B) was previously known by the Recipient without any
obligation to hold it in confidence; (C) is received from a third party who
Recipient reasonably believes is free to disclose such information without
restriction; or (D) is independently developed by the Recipient without the use
of Confidential Information of the Discloser.
 
  (d)     Exceptions. Either party may disclose the other party’s Confidential
Information: (i) if the other party provides its prior written approval or (ii)
in response to a court order or a requirement of law, regulation, or a
governmental body of the United States or any political subdivisions thereof
applicable to the Recipient or its Affiliate (a “Required Disclosure”), but only
to the extent of and for the purposes of such Required Disclosure, and only if
the Recipient (to the extent legally permitted) first notifies the Discloser of
the Required Disclosure and affords the Discloser a reasonable opportunity under
the circumstances to seek an appropriate protective order.  Notwithstanding the
foregoing, either party may disclose this agreement pursuant to a Required
Disclosure and may do so without prior notice to the other party provided that
this agreement is designated as “Highly Confidential -- Outside Counsel’s Eyes
Only” under an applicable protective order or confidentiality agreement or is
otherwise protected from disclosure to third parties by operation of law.
 
  (e)     USAT Communications with its Prospective Merchant Clients.  Visa
recognizes that in order for USAT to offer to provide the benefits of the
Promotional IRF Rates to its prospective merchant clients, USAT will need to
share with prospective merchant clients: (i) the Merchant Participation
Requirements (defined in section B of schedule C) and (ii) the rate of
Promotional IRF Rates.  To accommodate that, Visa agrees that communications
(written or oral) from USAT to its prospective merchant clients that include:
(i) the Merchant Participation Requirements and/or (ii) the rate of the Visa
Debit Regulated Promotional IRF will not be deemed to be Visa Confidential
Information so long as (1) each prospective merchant client is subject to legal
obligations to USAT restricting disclosure and use of confidential or
proprietary information to the degree necessary to comply with the provisions in
this section 4, and (2) those communications (written and oral) do not in any
way communicate or imply that Visa is the source of or in any way associated
with (except, to the extent that the transactions subject of the communication
are identified as Visa Card transactions): (A) the offer that USAT is making to
its prospective merchants or (B) the Merchant Participation Requirements and the
Promotional IRF Rates.  For the avoidance of doubt, apart from the
no-attribution to Visa, the foregoing and nothing in this agreement limits or
sets requirements on USAT regarding the offers (including without limitation
pricing and terms) that USAT may choose to make to its merchant clients,
existing or prospective.
 

Page 6 of 26

 

 

 
5.      EARLY TERMINATION.
 
  (a)     Material Breach.  If either party commits a material breach of its
obligations under this agreement, the other party may terminate this agreement
by giving the breaching party at least thirty calendar days’ written notice
prior to the effective date of termination, except that any such notice shall
not result in termination if the breaching party cures that breach before the
thirty-day notice period elapses. For purposes of this agreement, “material
breach” means, with respect to a given breach, that a reasonable person in the
position of the non-breaching party would wish to terminate this agreement
because of that breach.
 
  (b)     Automatic Termination.  This agreement will terminate immediately and
automatically in the event that USAT is placed into receivership with a
governmental entity, or a petition is filed by or against USAT under applicable
bankruptcy law seeking the liquidation of USAT’s assets (and, in the case of a
petition filed against USAT, such petition is not dismissed within thirty
calendar days).
 
  (c)     Visa’s Termination Rights Upon USAT Change of Control; Termination for
Convenience.
 
    (i)     Visa may terminate this agreement without liability if USAT is
subject to a Change of Control event whereby USAT is controlled or acquired by a
direct competitor of Visa.  USAT shall give written notice to Visa promptly of
the execution of an agreement that will result in such a Change of Control of
USAT.
 
    (ii)     Either party may terminate this agreement for no reason at any time
by providing ninety calendar days’ prior written notice to the other party.
 
  (d)    Other Termination Rights.  A party may elect to terminate this
agreement in accordance with any other termination rights it may have elsewhere
in this agreement.
 
  (e)     Effect of Termination or Expiration.  All obligations and rights under
this agreement will cease immediately and automatically as of the effective date
of termination of this agreement or its expiration, and any provision that by
its terms expressly survives or needs to survive to give effect to its purpose
will also survive the termination or expiration of this agreement.  The
termination or expiration of this agreement will not have any effect on the
VisaNet Agreement or USAT’s participation in the Visa payment system.
 
6.      TERRITORY; SCOPE; LIMITATION OF LIABILITY.
 
  (a)     The incentives offered under schedule B of this agreement only apply
to Visa Card transactions (i) that are referenced in schedule B and (ii) that
originate at the Included Merchant Locations.
 
  (b)     This agreement covers any new Included Merchant Locations that USAT
creates through the normal course of business during the Term; however, it does
not cover any new Included Merchant Locations that USAT or any Affiliate of USAT
acquires during the Term from a third party (whether by purchase, merger,
acquisition, or otherwise), unless Visa provides its prior written approval.
 
  (c)     USAT and Visa expressly acknowledge and agree that: (i) the sole
objective of this agreement is for Visa to offer to USAT the benefit of the
Promotional IRF Rates, subject to the terms and conditions in schedules B and C
and in the rest of this agreement; and (ii) this agreement is not, and is not
intended to be, an agreement for Visa to provide USAT or any third party with
products, processing, services, programs, specifications, standards, software,
hardware, or firmware of any kind, whether in connection with any Card
transactions referenced in schedule B of this agreement that originated at an
Included Merchant Location or elsewhere or otherwise.
 
  (d)    Apart from the express obligations of Visa set forth in this agreement,
Visa shall have no other obligation to USAT under or arising out of this
agreement.  USAT’s sole and exclusive redress and right of recovery for Claims
and Liability due to or arising from the Visa products, processing, services,
programs, specifications, standards, software, hardware, or firmware in
connection with the transactions referenced in schedule B of the agreement that
originated at Included Merchant Locations, will be against USAT’s Acquirer or
any other Visa Member or non-Visa Affiliate through which USAT participates in
the ***.  USAT understands and agrees that Visa will bear no risk with respect
to USAT’s services and/or products.
 

Page 7 of 26

 

 

 
  (e)     THIS IS NOT A SERVICES AGREEMENT.  VISA DOES NOT MAKE OR GIVE UNDER
THIS AGREEMENT, AND HEREBY EXPRESSLY DISCLAIMS, ALL WARRANTIES, REPRESENTATIONS,
OR CONDITIONS, BOTH EXPRESS AND IMPLIED, ARISING BY STATUTE OR OTHERWISE IN LAW,
OR FROM COURSE OF DEALING OR USAGE OR TRADE, INCLUDING, BUT NOT LIMITED TO, ANY
IMPLIED WARRANTY, REPRESENTATION, OR CONDITION OF MERCHANTABILITY, MERCHANTABLE
QUALITY, OR FITNESS FOR ANY PURPOSE, PARTICULAR, SPECIFIC, OR OTHERWISE, OR ANY
WARRANTY OF TITLE OR NON-INFRINGEMENT FOR ANY AND ALL PRODUCTS, PROCESSING,
SERVICES, PROGRAMS, SPECIFICATIONS, STANDARDS, SOFTWARE, HARDWARE, OR FIRMWARE.
EXCEPT FOR THE WARRANTIES AND REPRESENTATIONS MADE IN SECTION 2 OF THIS SCHEDULE
A OF THIS AGREEMENT, VISA DOES NOT MAKE OR GIVE ANY OTHER WARRANTIES OR
REPRESENTATION UNDER THIS AGREEMENT.
 
  (f)     UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER OR ANY
OTHER PERSON OR ENTITY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY, OR PUNITIVE DAMAGES EVEN IF IT HAD REASON TO KNOW OF THE POSSIBILITY
OF SUCH DAMAGES, INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE, PROFITS OR
BUSINESS.  EXCEPT FOR AMOUNTS DUE USAT, IF ANY, IN ACCORDANCE WITH SCHEDULE B,
IN NO EVENT WILL EITHER PARTY BE LIABLE IN THE AGGREGATE, FOR ANY CLAIMS,
PROCEEDINGS, LIABILITIES, OBLIGATIONS, DAMAGES, LOSSES, OR COSTS RELATED TO OR
ARISING OUT OF ANY SUBJECT MATTER OF THIS AGREEMENT, FOR ANY INDIVIDUAL OR
RELATED SERIES OF CLAIMS OR LIABILITIES IN AN AMOUNT EXCEEDING TEN-THOUSAND
UNITED STATES DOLLARS. THIS LIMITATION OF LIABILITY SECTION APPLIES WHETHER THE
ALLEGED LIABILITY IS BASED ON CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, OR
ANY OTHER BASIS, EVEN IF VISA HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGE.
 
7.      MISCELLANEOUS.
 
  (a)     Relationship of the Parties.  The parties are independent contractors
and this agreement does not create a partnership, joint venture,
employee/employer or other agency relationship between them.
 
  (b)     Assignments.  This agreement binds and benefits each of the parties
and their respective permitted successors and assigns.  No party may assign or
transfer, in whole or in part, any of its rights under this agreement,
voluntarily or involuntarily, whether by operation of law or any other manner,
except as expressly permitted in this section or with the prior written consent
of the other party.  No party may delegate any performance under this agreement.
 
  (c)     Notices. All notices and other communications to be given under this
agreement will be in writing and will be deemed to have been given and received:
(i) when personally delivered; (ii) three business days after mailing, postage
prepaid, by certified mail; (iii) one business day following dispatch by
electronic mail to the electronic mail address identified on the cover page of
this agreement; (iv) one business day following dispatch by facsimile to the
facsimile address identified on the cover page of this agreement; or (v) one
business day following dispatch by overnight delivery via a national or
international courier service and, in each case, addressed to the party at the
addresses set forth on the first page of this agreement (in the case of notices
to Visa, a copy of any such notice will also be delivered to the Visa U.S.A.
Legal Department, in care of the same Visa address), unless a different address
will have been designated in writing.
 
  (d)     Governing Law.  This agreement and all proceedings arising out of or
in connection with this agreement will be governed by and interpreted solely
according to the substantive laws of the State of New York without regard to its
choice of law or conflict of laws principles.  The parties hereby submit to the
sole jurisdiction of the courts in the State of New York and agree that service
of process may be effected through the notice procedure set forth in section
7(c) of schedule A.
 

Page 8 of 26

 

 

 
  (e)     Materials with Other Party’s Name and Trademarks.  All written and
broadcast materials created by or for a party including, without limitation,
advertisements, marketing materials, press releases, point of purchase signage,
mailings, and any other signage which relate to the other party or any materials
that contain the name or trademark of the other party are subject to the other
party’s prior written approval, which may not be unreasonably withheld.
 
  (f)     Public Disclosures.  Either party may disclose the existence of this
agreement, but unless otherwise permitted under section 4(d) of this schedule A,
neither party may disclose the terms of this agreement.  Moreover, neither party
may issue an independent press release or make any other public announcement,
whether written, oral or otherwise, with respect to this agreement without the
prior written consent of the other party.
 
  (g)     Complete Agreement.  This agreement constitutes the entire agreement
and understanding between Visa and USAT with respect to their rights and
obligations set forth herein, and there are no other agreements,
representations, warranties, or understandings between Visa and USAT with
respect to such subject matter.  Any change to this agreement must be in writing
and signed by an authorized representative of each party.  To the extent that
any other agreement, written or verbal, appears to exist between the parties
with respect to the subject matter hereof, this agreement supersedes any such
agreement.  All schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this agreement.  This agreement has been
fully reviewed and negotiated by the parties and their respective counsel.
 
  (h)     Force Majeure.  Neither party will be liable to the other party for
any loss, damage, cost, delay, or failure to perform in whole or in part
resulting from causes beyond such party’s control, including but not limited to
fires, floods, storms, earthquakes, hurricanes, tornadoes, or other severe
weather or climatic conditions; act of a public enemy, war, or terrorist attack,
blockade, strikes, insurrections, riots, or requirements of any governmental
authority.
 
  (i)     Severability.  If any provision of this agreement is determined to be
invalid, illegal, or unenforceable,  the validity, legality, and enforceability
of the remaining provisions of this agreement will remain in full force and
effect; however if the determination of such invalidity, illegality, or
unenforceability has a significant effect, in the reasonable judgment of a party
(the “Affected Party”), on the financial or commercial position of the Affected
Party,  the parties shall negotiate in good faith so as to replace each invalid,
illegal, or unenforceable provision with a valid, legal, and enforceable
provision which will, in effect, from an economic viewpoint, most nearly and
fairly approach the effect of the invalid, illegal, or unenforceable provision;
provided that both parties’ rights and obligations under this agreement will
cease thirty calendar days after the date the Affected Party notifies the other
party that it wishes to renegotiate such invalid, illegal, or unenforceable
provision if the parties are unable to reach a mutually acceptable agreement
within those thirty calendar days.
 
  (j)     No Third Party Beneficiaries.  This agreement does not confer any
rights or remedies upon any person or entity other than the signatories to this
agreement. Only signatories to this agreement have enforceable rights and
remedies under this agreement.
 
  (k)     Modifications and Waivers.  Any waiver of the provisions of this
agreement or of a party’s rights or remedies under this agreement must be in
writing to be effective.  Failure, neglect, or delay by a party to enforce the
provisions of this agreement or its rights or remedies at any time may not be
construed and will not be deemed to be a waiver of such party’s rights under
this agreement and will not in any way affect the validity of the whole or any
part of this agreement or prejudice such party’s right to take subsequent
action.
 
  (l)     Counterparts.  This agreement may be signed in counterparts, each of
which will be deemed an original and all of which will constitute one and the
same instrument.  The agreement may also be signed and transmitted by email or
facsimile, with such signature to be treated as an original and the document
transmitted to be considered to have the same binding effect as an original
signature on an original document.  At the request of either party, any emailed
or facsimiled document shall be re-executed in original form by the parties who
signed the emailed or facsimiled document.
 
  (m)    Signature Dates.  In the event that USAT returns an executed but
undated copy of this agreement to Visa, USAT authorizes Visa to insert the date
of Visa’s receipt of the executed copy.
 

Page 9 of 26

 

 

 
  (n)     No Party a Drafter; Titles and Subtitles.  No party will be considered
to be the drafter of this agreement or any provision hereof for the purpose of
any statute, case law, or rule of interpretation or construction that would or
might cause any provision to be construed against the drafter hereof.  The
titles and subtitles used in this agreement are for convenience only and are not
to be considered in construing or interpreting this agreement.
 
  (o)     Taxes.  USAT is responsible for any and all taxes which may be
applicable to benefit of the Promotional IRF Rates.
 
[End of schedule A]
 

Page 10 of 26

 

 

 
SCHEDULE B
 
1.  
INCENTIVES.

 
USAT, or USAT Customers may route any transaction initiated on a Visa Debit Card
through any network enabled on such Card and nothing in this agreement requires
or incents USAT to undertake any act or omission in violation of applicable law
or regulation.
 
A.  
SCOPE OF INCENTIVES. ***

 
B.  
DEBIT REGULATED PROMOTIONAL IRF RATES.

 
 
(i)
During the Incentive Quarter that begins on the Effective Date Visa will make
available systematically to USAT’s Acquirer an IRF rate of *** (capped at $0.21
plus the then-current Fraud-Prevention Adjustment) (the “Visa Debit Regulated
Promotional IRF Rate”) for each CPS-qualified consumer, face-to-face Regulated
Visa Debit Transaction originated at a Included Merchant Location, ***, and
routed for authorization, clearing, and settlement through *** (the “Eligible
Visa Debit Regulated Transactions”).

 
 
(ii)
Furthermore, subject to schedule C, if within ten calendar days of the end of
any Incentive Quarter Visa receives from USAT the Quarterly Regulated Debit
Certification in the form attached hereto as Rider 1 (the “Quarterly Regulated
Debit Certification”) for such Incentive Quarter, then Visa will continue to
make available systematically to USAT’s Acquirer the Visa Debit Regulated
Promotional IRF Rate for the Eligible Visa Debit Regulated Transactions
originated during the immediately following Incentive Quarter.

 
 
(iii)
However, subject to schedule C, if Visa does not receive a Quarterly Regulated
Debit Certification within ten calendar days of the end of an Incentive Quarter,
then Visa may at its sole discretion, upon ten calendar days’ written notice to
USAT, stop making available systematically the Visa Debit Regulated Promotional
IRF Rate to USAT’s Acquirer for the Eligible Visa Debit Regulated Transactions
originated during all of the Incentive Quarters that follow; but if later Visa
receives a Quarterly Regulated Debit Certification within ten calendar days of
an Incentive Quarter, then Visa may at its sole discretion, within forty-five
calendar days of the end of such Incentive Quarter, begin to again make
available systematically the Visa Debit Regulated Promotional IRF Rate to USAT’s
Acquirer for the Eligible Visa Debit Regulated Transactions.

 
C.  
DEBIT NON-REGULATED PROMOTIONAL IRF RATES.

 
 
(i)
During the Incentive Quarter that begins on the Effective Date, Visa will make
available systematically to USAT’s Acquirer a promotional IRF rate of *** (the
“Non-Regulated Debit Promotional IRF Rate”) for each CPS-qualified consumer,
face-to-face Non-Regulated Visa Debit Transaction originated at the Included
Merchant Locations, ***, and routed for authorization, clearing, and settlement
through *** (the “Eligible Visa Debit Non-Regulated Transactions”).

 
 
(ii)
Furthermore, subject to schedule C, if within ten calendar days of the end of
each Incentive Quarter Visa receives from USAT the Quarterly Non-Regulated Debit
Certification in the form attached hereto as Rider 2 (the “Quarterly
Non-Regulated Debit Certification”) for the just completed Incentive Quarter,
then Visa will continue to make available systematically to USAT’s Acquirer the
Non-Regulated Debit Promotional IRF Rate for the Eligible Visa Debit
Non-Regulated Transactions originated during the immediately following Incentive
Quarter.

 

Page 11 of 26

 

 

 
 
(iii)
However, subject to schedule C, if Visa does not receive a Quarterly
Non-Regulated Debit Certification within ten calendar days of the end of an
Incentive Quarter, then Visa may at its sole discretion, upon ten calendar days’
written notice to USAT, stop making available systematically the Non-Regulated
Debit Promotional IRF Rate to USAT’s Acquirer for the Eligible Visa Debit
Non-Regulated Transactions originated during all of the Incentive Quarters that
follow; but if later Visa receives a Quarterly Non-Regulated Debit Certification
within ten calendar days of the end of the applicable Incentive Quarter, then
Visa may at its sole discretion, within forty-five calendar days of the end of
such Incentive Quarter, begin to again make available systematically the
Non-Regulated Debit Promotional IRF Rate to USAT’s Acquirer for the Eligible
Visa Debit Non-Regulated Transactions.

 
D.  
CREDIT PROMOTIONAL IRF RATES.

 
 
(i)
During the Incentive Quarter that begins on the Effective Date, Visa will make
available systematically to USAT’s Acquirer a promotional IRF rate of *** (the
“Credit Promotional IRF Rate”) for each CPS-qualified consumer, face-to-face
Visa Credit Transaction originated at the Included Merchant Locations, ***, and
routed for authorization, clearing, and settlement through *** (the “Eligible
Visa Credit Transactions”).

 
 
(ii)
Furthermore, subject to schedule C, if within ten calendar days of any Incentive
Quarter Visa receives from USAT the Quarterly Credit Certification in the form
attached hereto as Rider 3 (the “Quarterly Credit Certification”) for such
Incentive Quarter, then Visa will continue to make available systematically to
USAT’s Acquirer the Credit Promotional IRF Rate for the Eligible Visa Credit
Transactions originated during the immediately following Incentive Quarter.

 
 
(iii)
However, subject to schedule C, if Visa does not receive a Quarterly Credit
Certification within ten calendar days of the end of an Incentive Quarter, then
Visa may at its sole discretion, upon ten calendar days’ written notice to USAT,
stop making available systematically the Visa Credit Promotional IRF Rate to
USAT’s Acquirer for the Eligible Visa Credit Transactions originated during all
of the Incentive Quarters that follow; but if later Visa receives a Quarterly
Credit Certification within ten calendar days of the end of the applicable
Incentive Quarter, then Visa may at its sole discretion, within forty-five
calendar days of the end of such Incentive Quarter, begin to again make
available systematically the Credit Promotional IRF Rate to USAT’s Acquirer for
the Eligible Visa Credit Transactions.

 
E.  
UNATTENDED DEBIT PROMOTIONAL IRF RATES.

 
 
(i)
During the Incentive Quarter that begins on the Effective Date, Visa will make
available systematically to USAT’s Acquirer a promotional IRF of *** (capped at
$0.21 plus the then-current Fraud-Prevention Adjustment) (the “Unattended Debit
Promotional IRF Rate”) for each CPS-qualified consumer, face-to-face Regulated
Visa Debit Transaction originated at the Included Merchant Locations, excluding
any Regulated Visa Debit Transaction that was***, and routed for authorization,
clearing, and settlement through *** (the “Eligible Unattended Visa Debit
Transactions” and collectively with the Eligible Visa Debit Regulated
Transactions, the Eligible Visa Debit Non-Regulated Transactions, and the
Eligible Visa Credit Transactions, the “Eligible Transactions”).

 

Page 12 of 26

 

 

 
 
(ii)
Furthermore, subject to schedule C, if within ten calendar days of the end of
each Incentive Quarter Visa receives from USAT the Quarterly Unattended
Regulated Debit Certification in the form attached hereto as Rider 4 (the
“Quarterly Unattended Regulated Debit Certification”) for the just completed
Incentive Quarter, then Visa will continue to make available systematically to
USAT’s Acquirer the Unattended Debit Promotional IRF Rate for the Eligible
Unattended Visa Debit Transactions originated during the immediately following
Incentive Quarter.

 
 
(iii)
However, subject to schedule C, if Visa does not receive a Quarterly Unattended
Regulated Debit Certification within ten calendar days of the end of an
Incentive Quarter, then Visa may at its sole discretion, upon ten calendar days’
written notice to USAT, stop making available systematically the Unattended
Debit Promotional IRF Rate to USAT’s Acquirer for the Eligible Unattended Visa
Debit Transactions originated during all of the Incentive Quarters that follow;
but if later Visa receives a Quarterly Unattended Regulated Debit Certification
within ten calendar days of the end of the applicable Incentive Quarter, then
Visa may at its sole discretion, within forty-five calendar days of the end of
such Incentive Quarter, begin to again make available systematically the
Unattended Debit Promotional IRF Rate to USAT’s Acquirer for the Eligible
Unattended Visa Debit Transactions.

 
F.  
EXISTING AGREEMENT.  Visa and USAT previously entered into a Visa U.S.A. Inc.
Visa Promotional Agreement effective as of October 12, 2011, as amended by that
First Amendment to the Visa U.S.A. Inc. Visa Promotional Agreement on October
14, 2012 (the “Prior Agreement”).  Visa and USAT agree that the Prior Agreement
will be terminated in its entirety as of the Effective Date (defined on the
cover page of this agreement).

 
[End of schedule B]
 

Page 13 of 26

 

 

 
 
SCHEDULE C



 
A.
USAT PARTICIPATION REQUIREMENTS.



Visa will make available systematically to USAT’s Acquirer the Promotional IRF
Rates only if USAT complies at all times during the Term with all of the
requirements in subsections (i) through (ii) of this section A of schedule C
(the “USAT Participation Requirements”):


 
(i)
Within thirty calendar days of the end of each Incentive Quarter, USAT shall
provide Visa with a written certification (“Quarterly USAT Certification”)
addressed to Visa, signed by an officer of USAT, and on USAT letterhead that
must include all of the following certifications that apply to such Incentive
Quarter:



 
(1)
USAT has only passed on, or authorized USAT’s Acquirer to pass on, the benefits
of the Promotional IRF Rates during such Incentive Quarter;



 
(2)
USAT shall include a complete list of all of Included Merchant Locations during
the Incentive Quarter and the date in which USAT or USAT’s Acquirer began
passing on the benefits of the Promotional IRF Rates;



 
(3)
A certification that USAT has included the appropriate and unique MVV applicable
to each of the Eligible Transactions generated during the Incentive Quarter.



 
(4)
A certification that at least *** new Included Merchant Locations were created
by USAT Customers during the Incentive Quarter and USAT must provide Visa the
exact number of new Included Merchant Locations that were created during the
Incentive Quarter.



 
(ii)
If USAT does not provide Visa a Quarterly USAT Certificate that includes all of
the certifications listed above in section A(i) of this schedule C within thirty
calendar days of the end of any Incentive Quarter during the Term, then Visa
may, at its sole discretion, terminate this agreement by giving USAT at least
thirty calendar days’ written notice prior to the effective date of such
termination.

 
 
B.
CONDITIONS FOR AUTHORIZATION TO PASS ON BENEFITS TO USAT CUSTOMERS.



 
(i)
During each Incentive Quarter USAT may pass on, or authorize USAT’s Acquirer to
pass on, the benefit of the Promotional IRF Rates only to USAT Customers that
meet all of the Merchant Participation Requirements at all times during the
applicable Incentive Quarter.



 
(ii)
For the purposes of this agreement, during each Incentive Quarter during the
Term, “Merchant Participation Requirements” means collectively all of the
following conditions:



 
(1)
At all times during the applicable Incentive Quarter all of the Included
Merchant Locations must accept any and all Visa Cards.



 
(2)
There may not be *** at any time during the applicable Incentive Quarter in
respect of any of the Included Merchant Locations.

 

Page 14 of 26

 

 

 
 
(3)
At all times during the applicable Incentive Quarter, the dollar amount of  of
the Transactions that originated at each of the Included Merchant Locations
during such Incentive Quarter was $***.



 
(4)
At all times during the applicable Incentive Quarter, the result of *** the
aggregate amount of the Volume generated at all of the Included Merchant
Locations during such Incentive Quarter *** the total number of Transactions
generated during that same period at each of the Included Merchant Locations
must be ***.



 
(iii)
In the event a USAT Customer ceases to be in compliance with any of the Merchant
Participation Requirements, USAT shall (1) notify Visa, within ten calendar days
of such non-compliance, in a writing signed by an officer of USAT and on USAT
letterhead and (2) immediately stop passing on the benefit of the Promotional
IRF Rates to such USAT Customer.



 
C.
AGREEMENT AND ACKNOWLEDGEMENT REGARDING***.



 
(i)
***. USAT agrees and acknowledges that ***at all times during the Term is a
material inducement to Visa offering and maintaining the Visa Debit Regulated
Promotional IRF Rate, and that Visa may not offer and make available the Visa
Debit Regulated Promotional IRF Rate if at any time during the Term***.  In the
event USAT determines or becomes aware that***, USAT shall, no later than ten
(10) calendar days of making such determination or having knowledge of***, cease
passing on, or instruct USAT’s Acquirer to cease passing on, as applicable, the
benefit of the Visa Debit Regulated Promotional IRF Rate to such USAT Customer.



 
(ii)
***. USAT agrees and acknowledges that *** at all times during the Term is a
material inducement to Visa offering and maintaining the Non-Regulated Debit
Promotional IRF Rate, and that Visa may not offer and make available the
Non-Regulated Debit Promotional IRF Rate if at any time during the Term***.  In
the event USAT determines or becomes aware that***, USAT shall, no later than
ten (10) calendar days of making such determination or having knowledge of***,
cease passing on, or instruct USAT’s Acquirer to cease passing on, as
applicable, the benefit of the Non-Regulated Debit Promotional IRF Rate to such
Included Merchant Location.



 
(iii)
***. USAT agrees and acknowledges that ***at all times during the Term is a
material inducement to Visa offering and maintaining the Credit Promotional IRF
Rate, and that Visa may not offer and make available the Credit Promotional IRF
Rate if at any time during the Term***.  In the event USAT determines or becomes
aware that***, USAT shall, no later than ten (10) calendar days of making such
determination or having knowledge of***, cease passing on, or instruct USAT’s
Acquirer to cease passing on, as applicable, the benefit of the Credit
Promotional IRF Rate to such USAT Customer.



 
(iv)
***. USAT agrees and acknowledges that *** at all times during the Term is a
material inducement to Visa offering and maintaining the Unattended Debit
Promotional IRF Rate, and that Visa may not offer and make available the
Unattended Debit Promotional IRF Rate if at any time during the Term***.  In the
event USAT determines or becomes aware that***, USAT shall, no later than ten
(10) calendar days of making such determination or having knowledge of***, cease
passing on, or instruct USAT’s Acquirer to cease passing on, as applicable, the
benefit of the Unattended Debit Promotional IRF Rate to such USAT Customer.

 

Page 15 of 26

 

 

 
 
D.
RIGHT TO AUDIT.



 
(i)
Visa has the right to confirm the accuracy of any Quarterly USAT
Certification.  Upon Visa’s request to USAT, USAT will permit Visa to work with
USAT’s external auditor to examine the books and records of USAT in order to
confirm the accuracy of any Quarterly USAT Certification, and USAT shall provide
to Visa or USAT’s auditor any commercially reasonable information as to permit
Visa to verify and confirm the assertions stated in the Quarterly USAT
Certification.    IF USAT’s auditor does not work with Visa in accordance with
this provision, then USAT must engage with its auditor and fulfill Visa’s
auditing rights under this provision.  Visa’s rights in this section will
survive the termination or natural expiration of the Term.

 
E.     MERCHANT DISCOUNT RATE; ACQUIRER IMPLEMENTATION.  USAT acknowledges and
agrees that: (A) Visa does not set the merchant discount rate charged to USAT or
to USAT Customers by the Acquirer for Visa transactions, and that such discount
rate is determined entirely through a separate agreement between USAT,  USAT
Customers, and the Acquirer; (B) it is USAT’s or USAT Customers’ sole
responsibility to engage with the Acquirer and negotiate its merchant discount
rate and other fees related to the acceptance of Visa Cards; (C) it is USAT’s
and USAT Customers’ sole responsibility to engage with the Acquirer to ensure
the Acquirer’s systems are capable of accepting and processing the systemic
application of the promotional IRF rates offered under this agreement for
transactions generated at Included Merchant Locations; (D) in order for USAT and
USAT Customers to enjoy the benefits of the promotional IRF rates offered under
this agreement the Acquirer’ systems must be adjusted to be capable of accepting
and processing the systemic application of the Promotional IRF Rates for
transactions generated at Included Merchant Locations; and (E) Visa is not
responsible to USAT or USAT Customers for any expenses or fees the Acquirer may
assess to USAT or USAT Customers in connection with the adjustments to the
Acquirer’ systems that are required in order for such systems to accept and
process the systemic application of the Promotional IRF Rates offered under this
agreement for transactions generated at Included Merchant Locations or for any
expenses caused by a delay in the Acquirer to make any such adjustments.


F.    COMPLIANCE.  USAT warrants and represents to Visa that USAT and each of
the USAT Customers shall comply with the terms and conditions of the acceptance
agreement, as amended from time to time, between itself and its Acquirer
(“Acceptance Agreement”) that relate to the adherence to the Visa Operating
Regulations.


G.    MERCHANT VERIFICATION VALUE.  USAT acknowledges and agrees that only Visa
Card transactions that: (i) are routed for authorization, clearing, and
settlement through the applicable *** at Included Merchant Locations and (ii)
contain the assigned MVV and are processed by the Acquirer are eligible for the
incentives described in Schedule B.  Transactions that do not meet the foregoing
criteria are not eligible to any of the incentives described in Schedule B.
 

Page 16 of 26

 

 



H.    CISP/PCI COMPLIANCE.  If at any time during the Term, USAT and/or its
service providers involved in processing, storing, transmitting, and/or handling
any cardholder or transaction information (“Service Providers”) or a USAT
Customer are not in compliance with the Payment Card Industry Data Security
Standard in accordance with the Visa Cardholder Information Security Program
(“CISP”) as described at www.visa.com/cisp or at a successor URL, as such
standard may be amended from time to time (“PCI Standard”) in a material manner,
then Visa may at is sole discretion: (A) upon thirty calendar days’ written
notice to USAT, suspend Visa’s obligations under schedule B; or (B) terminate
this agreement upon thirty calendar days’ written notice to USAT.  In the event
Visa chooses (A), Visa’s obligations under schedule B will be suspended with
respect to transactions occurring on and after the date that is thirty calendar
days following the date when USAT, a Service Provider, or a USAT Customer first
failed to meet the PCI Standard in a material manner, and will not be reinstated
unless and until the parties agree otherwise in a written and mutually signed
amendment to this agreement.  In the event Visa chooses (B), all of Visa’s
obligations under schedule B will cease with respect to transactions occurring
on and after the date that is thirty calendar days following the date when USAT,
the Service Providers, or a USAT Customer first failed to meet the PCI Standard
in a material manner.  USAT warrants and represents to Visa that USAT, and, to
its knowledge Service Providers and USAT Customers are as of the Effective Date,
in compliance with the PCI Standard.
 
[End of schedule C]
 

Page 17 of 26

 

 

 
SCHEDULE D



ELIGBLE MERCHANT CATEGORY CODES


The benefit of the Promotional IRF Rates are available to, and may be passed on,
only to the Included Merchant Locations with the MCC’s enumerated below (each an
“Eligible Merchant Category Code”); and USAT must ensure that such MCC’s are
assigned in accordance with the Visa Operating Regulations.  At any time during
the Term the parties can agree to amend this list of Eligible Merchant Category
Codes to include more MCC’s that the parties wish to include under this
agreement. In no instances will unattended *** locations with an MCC of *** or
any other MCC be eligible for the Benefits.
 

  (1)
***
  (2)
***
  (3)
***
  (4)
***
  (5)
***
  (6)
***
  (7)
***
  (8)
***
  (9)
***
  (10)
***
  (11)
***
 
-
 

 
 [End of schedule D]
 

Page 18 of 26

 

 



Rider 1
 
to


USA Technologies, Inc. Incentive Agreement


between


Visa U.S.A. Inc. and USA Technologies, Inc.


effective as of [____] (“Agreement”)


Form of


Quarterly Regulated Debit Certification


*   *   *
 
The language above in the header of this Rider 1 is only for purposes of
identifying this document in the context of the Agreement.


*   *   *


Quarterly Regulated Debit Certification
 
Certification


USA Technologies, Inc. (“USAT”) confirms and certifies to Visa that, in respect
of the three month period that started on [date] and concluded on [date] (the
“Relevant Quarter”), all of the assertions in (i) through (v) below are true,
accurate, and complete for each Eligible Merchant that USAT or USAT’s Acquirer
passed along the benefit of the Visa Debit Regulated Debit IRF Rate to during
the Relevant Quarter:


 
(i)
During the Relevant Quarter, the rate of the *** was *** the rate of the Visa
Debit Regulated Promotional IRF Rate;



 
(ii)
During the Relevant Quarter, all of the Included Merchant Locations accepted any
and all Visa Cards;



 
(iii)
All of the Included Merchant Locations are located in the Territory;



 
(iv)
The dollar amount of *** of the Regulated Visa Debit Transactions that
originated at the Included Merchant Locations during the Relevant Quarter was
$***; and



 
(v)
The result of *** the aggregate amount of the *** volume from Regulated Visa
Debit Transactions originated at all of the Included Merchant Locations during
the Relevant Quarter *** the total number of Regulated Visa Debit Transactions
originated during the Relevant Quarter at the Included Merchant Locations were
*** than $***.

 

Page 19 of 26

 

 

 
Acknowledgment and Agreement


USAT acknowledges and agrees that the*** at all of the Included Merchant
Locations at all times during the Term is a material inducement to Visa offering
and make systematically available to USAT and USAT’s Acquirer the Visa Debit
Regulated Promotional IRF Rate, and that Visa may not offer and stop making
systematically available the Visa Debit Regulated Promotional IRF Rate if at any
time during the Term there is a *** at any of the Included Merchant Locations.
 
I certify that I am responsible for preparing this certification on behalf of
USAT and that USAT used commercially reasonable diligence in determining the
information necessary to make the assertions and certifications contained in
this document in accordance with USAT’s records and that to the best of my
knowledge those assertions and certifications are true, accurate, and complete.
 

By:           Name:            Title:           
(Must be an officer of USA Technologies, Inc.)
      Date:    

 

Page 20 of 26

 

 

 
 Rider 2
 
to


USA Technologies, Inc. Incentive Agreement


between


Visa U.S.A. Inc. and USA Technologies, Inc.


effective as of [_____] (“Agreement”)


Form of


Quarterly Non-Regulated Debit Certification


*   *   *


The language above in the header of this Rider 2 is only for purposes of
identifying this document in the context of the Agreement.


*   *   *


Quarterly Non-Regulated Debit Certification


Certification


USA Technologies, Inc. (“USAT”) confirms and certifies to Visa that, in respect
of the three month period that started on [date] and concluded on [date] (the
“Relevant Quarter”), all of the assertions in (i) through (v) below are true,
accurate, and complete for each Eligible Merchant that USAT or USAT’s Acquirer
passed along the benefit of the Non-Regulated Debit Promotional IRF Rate to
during the Relevant Quarter:


 
(i)
During the Relevant Quarter, the rate of the*** was*** the rate of the
Non-Regulated Debit Promotional IRF Rate;



 
(ii)
During the Relevant Quarter, all of the Included Merchant Locations accepted any
and all Visa Cards;



 
(iii)
All of the Included Merchant Locations are located in the Territory;



 
(iv)
The dollar amount of *** of the Non-Regulated Visa Debit Transactions originated
at the Included Merchant Locations during the Relevant Quarter was $***; and



 
(v)
The result of *** the aggregate amount of the *** volume from Non-Regulated Visa
Debit Transactions generated at all of the Included Merchant Locations during
the Relevant Quarter *** the total number of Non-Regulated Visa Debit
Transactions generated during the Relevant Quarter at the Included Merchant
Locations was *** than $***.

 

Page 21 of 26

 

 

 
Acknowledgment and Agreement


USAT acknowledges and agrees that the *** at each of the Included Merchant
Locations throughout the Term, is a material inducement to Visa offering and
making systematically available to USAT and USAT’s Acquirer the Non-Regulated
Debit Promotional IRF Rate, and that Visa may not offer and stop systematically
making available the Non-Regulated Debit Promotional IRF Rate if at any time
during the Term there is a*** at any of the Included Merchant Locations.


I certify that I am responsible for preparing this certification on behalf of
USAT and that USAT used commercially reasonable diligence in determining the
information necessary to make the assertions and certifications contained in
this document in accordance with USAT’s records and that to the best of my
knowledge those assertions and certifications are true, accurate, and complete.
 

By:           Name:            Title:           
(Must be an officer of USA Technologies, Inc.)
      Date:    

 

Page 22 of 26

 

 

 
Rider 3
 
to


USA Technologies, Inc. Incentive Agreement


between


Visa U.S.A. Inc. and USA Technologies, Inc.


effective as of [____] (“Agreement”)


Form of


Quarterly Credit Certification


*   *   *
 
The language above in the header of this Rider 3 is only for purposes of
identifying this document in the context of the Agreement.


*   *   *


Quarterly Credit Certification
 
Certification


USA Technologies, Inc. (“USAT”) confirms and certifies to Visa in respect of the
three month period that started on [date] and concluded on [date] (the “Relevant
Quarter”), all of the assertions in (i) through (v) below are true, accurate,
and complete for each Included Merchant that USAT or USAT’s Acquirer passed
along the benefit of the Credit Promotional IRF Rate to during the Relevant
Quarter:


 
(i)
During the Relevant Quarter, the rate of the *** was *** the rate of the Credit
Promotional IRF Rate;



 
(ii)
During the Relevant Quarter, all of the Included Merchant Locations accepted any
and all Visa Cards;



 
(iii)
All of the Included Merchant Locations are located in the Territory;



 
(iv)
The dollar amount of *** of the Visa Credit Transactions originated at the
Included Merchant Locations during the Relevant Quarter was $***; and



 
(v)
The result of *** the aggregate amount of the *** volume from Visa Credit
Transactions originated at all of the Included Merchant Locations during the
Relevant Quarter *** the total number of Visa Credit Transactions originated
during the Relevant Quarter at the Included Merchant Locations was *** than
$***.

 

Page 23 of 26

 

 

 
Acknowledgment and Agreement


USAT acknowledges and agrees that *** at each of the Included Merchant Locations
throughout the Term, is a material inducement to Visa offering and
systematically making available to USAT and USAT’s Acquirer the Credit
Promotional IRF Rate, and that Visa may not offer and maintain the Credit
Promotional IRF Rate if at any time during the Term there is a *** at any of the
Included Merchant Locations.


I certify that I am responsible for preparing this certification on behalf of
USAT and that USAT used commercially reasonable diligence in determining the
information necessary to make the assertions and certifications contained in
this document in accordance with USAT’s records and that to the best of my
knowledge those assertions and certifications are true, accurate, and complete.
 

By:           Name:            Title:           
(Must be an officer of USA Technologies, Inc.)
      Date:    

 

Page 24 of 26

 

 

 
Rider 4
 
to


USA Technologies, Inc. Incentive Agreement


between


Visa U.S.A. Inc. and USA Technologies, Inc.


effective as of [____] (“Agreement”)


Form of


Quarterly Unattended Regulated Debit Certification


*   *   *


The language above in the header of this Rider 4 is only for purposes of
identifying this document in the context of the Agreement.


*   *   *


Quarterly Unattended Regulated Debit Certification
 
USA Technologies, Inc. (“USAT”) confirms and certifies to Visa that, in respect
of the three month period that started on [date] and concluded on [date] (the
“Relevant Quarter”), all of the assertions in (i) through (v) below are true,
accurate, and complete for each Included Merchant that USAT or USAT’s Acquirer
passed along the benefit of the Unattended Debit Promotional IRF Rate to during
the Relevant Quarter:


 
(i)
During the Relevant Quarter, the rate of the *** was *** the rate of the
Unattended Debit Promotional IRF Rate;



 
(ii)
During the Relevant Quarter, all of the Included Merchant Locations accepted any
and all Visa Cards;



 
(iii)
All of the Included Merchant Locations are located in the Territory;



 
(iv)
The dollar amount of *** of the Unattended Visa Debit Transactions originated at
the Included Merchant Locations during the Relevant Quarter was $***; and



 
(v)
The result of *** the aggregate amount of the *** volume from Unattended Visa
Debit Transactions originated at all of the Included Merchant Locations during
the Relevant Quarter *** the total number of Unattended Visa Debit Transactions
originated during the Relevant Quarter at the Included Merchant Locations was
*** than $***.

 

Page 25 of 26

 

 

 
Acknowledgment and Agreement


USAT acknowledges and agrees that *** at each of the Included Merchant
Locations, as of the Rate Effective Date and continuing throughout the Term, is
a material inducement to Visa offering and making systematically available to
the Acquirer the Unattended Debit Promotional IRF Rate, and that Visa may not
offer and maintain the Unattended Debit Promotional IRF Rate if at any time
during the Term there is an *** at any of the Included Merchant Locations.
 
I certify that I am responsible for preparing this certification on behalf of
USAT and that USAT used commercially reasonable diligence in determining the
information necessary to make the assertions and certifications contained in
this document in accordance with USAT’s records and that to the best of my
knowledge those assertions and certifications are true, accurate, and complete.
 

By:           Name:            Title:           
(Must be an officer of USA Technologies, Inc.)
      Date:    

 

Page 26 of 26

 